DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11 and 21 have been amended.  Claims 7-10, 17-20, 22 remain withdrawn from the consideration.  Claims 1-6, 11-16, and 21 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11-16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Independent claims disclose limitation “the key for the record” (in the limitation - “replacing the value of the tenant identifier in the key for the record with a new value for the tenant identifier”).   There is insufficient antecedent basis for this limitation in the claim.  
The claims initially disclose – “the record comprising a key for the record” (1) (in the limitation – “receiving a record stored with records of a database in a persistent storage of a database server, the record comprising a key for the record”) and another key in the limitation “determining a value of a tenant identifier for the record from at least one of a key for the record and a scan descriptor” (2).  Thus, the claims require at least two independent keys – (1) and (2).  Therefore, it is not clear to which key the limitation “the key for the record” (in the limitation - “replacing the value of the tenant identifier in the key for the record with a new value for the tenant identifier”) is referring to (i.e. key (1) or key (2)).
 For the purpose of examination, the key (1) and key (2) are construed to be the same key.  I.e. the limitation “determining a value of a tenant identifier for the record from at least one of a key for the record and a scan descriptor” is construed to mean “determining a value of a tenant identifier for the record from at least one of the key for the record and a scan descriptor”
Appropriate correction required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskas (US 2002/0095421) in view of Harp (US 2017/0323119) and in further view of BHARGAVA et al. (US 2015/0143064).

Regarding claim 1, Koskas teaches a computer-implemented method comprising:
receiving a record stored with records of a database in a persistent storage of a database server, the record comprising a key for the record ([0083], [0187]); 
determining a value of a tenant identifier for the record from at least one of a key for the record ([0164], [0187]) and a scan descriptor ([0188], [0285] “For this address … the bitmap segment … is scanned.  Every time a "1" is found in this scanning, at a bit position ... is determined and a corresponding record of the lower layer data container is read (the first time at the head address given by the column”, [0290]); 
replacing the value of the tenant identifier in the key for the record with a new value for the tenant identifier ([0197], [0201], [0251]-[0252], [0255], [0290], [0292]); 
identifying, using a bitmap stored in a record thesaurus of the record ([0107], [0109] [0284] “bitmap segment … stored in the record of the upper layer data container which contains the head address”), one or more columns of the record that stored an encoded value of the tenant identifier ([0285] “bitmap segments ...and their positions …are retrieved to assemble the bitmap vector representing the desired fiat file row-ID list”, [0286]);
storing an encoded new value of the tenant identifier in each column of the one or more columns that is identified by the bitmap stored in the record thesaurus and that comprises an attribute ([0150] “each flat file row-ID list of a thesaurus entry is encoded”, [0163], [0295]) indicating that tenant identifier translation is enabled ([0166], [0294]) (see NOTE); and 
making the record available in a working storage of the database server ([0168], [0171], [0189] “record blocks transferred from the hard drive to the CPU cache memory”, [0441]-[0442], [0456]).

Koskas does not explicitly teach “record header”, instead Koskas teaches “thesaurus associated with a column” (i.e. “thesauruses each associated with a respective column of one of the data tables, i.e. with one of the attributes”).  Such thesauruses comprise plurality of bitmaps foe each value of the column and are stored in a data structure “comprising a virtual flat file and sorted thesaurus files pointing to rows of the virtual flat file is referred to herein as a VDG structure”.  The thesauruses with corresponding row-ID / bitmap vector “associated” with a respective column (record) provides essentially the same functionality and is analogous to the record “header”.
However, to merely obviate such reasoning, Harp discloses record header in [0056].   It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koskas a header as disclosed by Harp.  Doing so would provide an internal structure that is widely documented and known in the art (Harp [0055]).

NOTE Further, Koskas discloses “each flat file row-ID list of a thesaurus entry is encoded” [0150].  Initially bitmap segments and all the auxiliary tables (i.e. structure associated with columns aka headers) are initialized with the value 0 [0198].  When a new value is placed in a column, a bitmap segment is updated, along with a coded layer [0208]-[0213].  “If the new attribute value requires a new thesaurus entry, such entry is initialized (AT_Fk=AT_Lk=0)” [0252].  During “updating of the encoding data storage” the bitmap layer values “changed a "0" to a "1"”, for the new records.  Changing from initial value of zero to a binary “1” in the bitmap is construed to provide an analogous indication “that tenant identifier translation is enabled”.
However, to merely obviate such reasoning, BHARGAVA discloses indicating that tenant identifier translation is enabled [0347], [0349].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koskas to include enabled identifier translation as disclosed by BHARGAVA.  Doing so would provide fast, efficient and low-impact technique of creating data copies (BHARGAVA [0090]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Koskas as modified teaches the method and the system, wherein the bitmap comprises indications of columns of the record which stored the encoded value of the tenant identifier (Koskas [0146], [0155], [0161]).

Regarding claims 3 and 13, Koskas as modified teaches the method and the system, wherein the encoded value of the tenant identifier is stored in the record header, and further comprising storing the encoded value of the tenant identifier in a column of the one or more columns that is both identified by the bitmap and comprises an attribute indicating that tenant identifier translation is disabled (BHARGAVA [0343]-[0344], Koskas [0146], [0155], [0161]).

Regarding claims 4 and 14, Koskas as modified teaches the method and the system, wherein the record is received from the persistent storage (Koskas [0080], [0181], [0183]) which is a component of a multi-tenanted database system (BHARGAVA F2, [0279]).
NOTE claims 4 and 14 are disclosed by the applicant’s admitted prior art PICCININI et al. (US 20170060569) see IDS filed 01/13/2020 in paragraphs [0038], [0044] and further obviates the teachings of Koskas and BHARGAVA.

Regarding claims 5 and 15, Koskas as modified teaches the method and the system, wherein the record is unpacked in working memory of a multi-tenanted database system (BHARGAVA [0227], [0340], [0349], Koskas [0168],[0171], [0189] “record blocks transferred from the hard drive to the CPU cache memory”). 
NOTE claims 5 and 15 are disclosed by the applicant’s admitted prior art PICCININI et al. (US 20170060569) see IDS filed 01/13/2020 in paragraphs [0038], [0040], [0044] and further obviates the teachings of Koskas and BHARGAVA.

Regarding claims 6 and 16, Koskas as modified teaches the method and the system, wherein the record is part of a sandbox database cloned from a database (BHARGAVA [0363], [0385]) owned by a tenant identified by the value of the tenant identifier (Koskas [0166], [0246]-[0249], [0256]), and wherein the sandbox database is owned by a tenant identified by the new value of the tenant identifier (BHARGAVA [0154]-[0155], [0174], [0363], [0385]).
NOTE claims  6 and 16 are disclosed by the applicant’s admitted prior art PICCININI et al. (US 20170060569) see IDS filed 01/13/2020 in paragraphs [0038], [0040], [0044] and further obviates the teachings of Koskas and BHARGAVA.

Claim 21 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 1, 11, and 21 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shergill, JR. et al. (US 2017/0116280).


Regarding claims 1, 11 and 21 Shergill teaches a computer-implemented method, system comprising: 
receiving a record stored with records of a database in a persistent storage of a database server, the record comprising a key for the record ([0027], [0031], [0094]-[0095]); 
determining a value of a tenant identifier for the record from at least one of a key for the record and a scan descriptor ([0026], [0092] where traversal is scanning, [0096], [0101]); 
replacing the value of the tenant identifier in the key for the record with a new value for the tenant identifier ([0073]-[0074], [0078]-[0079], [0113], Claim 4); 
identifying, using a bitmap stored in a record header of the record, one or more columns of the record that stored an encoded value of the tenant identifier ([0056], [0061], [0063], [0069] wherein a bit vector is a bitmap, [0122], F2B); 
storing an encoded new value of the tenant identifier in each column of the one or more columns that is identified by the bitmap stored in the record header and that comprises an attribute indicating that tenant identifier translation is enabled ([0060]-[0063], [0068]-[0069], [0078]-[0080]); and 
making the record available in a working storage of the database server ([0100]).

Shergill teaches that when record IDs are changed or updated, a bit vector indicates whether data is valid or not valid, by providing a lock vector for the data.  Thus, it would have been obvious to one of ordinary skill in the art to have indicating bit in a bitmap showing whether a corresponding index entry is valid or invalid by setting bits in a bitmap (bit vector), which makes the record locked or unlocked (i.e. change allowed or not allowed) as obvious to the limitation “indicating that tenant identifier translation is enabled.”

Alternative Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 21 is/are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibas et al. (US 10,977,251).

Regarding claims 1, 11 and 21, Gibas teaches a computer-implemented method and a computer-implemented system comprising: 
receiving a record stored with records of a database in a persistent storage of a database server, the record comprising a key for the record (C7L22-26, 65-67, C8L12-16, C9L36-57 “each row of the data structure 600 may have its own rowid (not shown) allowing it to be located by the RDBMS”); 
determining a value of a tenant identifier for the record from at least one of a key for the record and a scan descriptor (C7L11-21, C8L19-27, C10L12-26); 
replacing the value of the tenant identifier in the key for the record with a new value for the tenant identifier (C9L9-21, C11L58-61); 
identifying, using a bitmap stored in a record header of the record, one or more columns of the record that stored an encoded value of the tenant identifier (C9L36-45, C10L12-26); 
storing an encoded new value of the tenant identifier in each column of the one or more columns that is identified by the bitmap stored in the record header and that comprises an attribute indicating that tenant identifier translation is enabled (C11L5-7, 20-25, 22-38, 58-67, C12L1-4); and 
making the record available in a working storage of the database server (C9L42-44, 56-57, C12L2-4).
NOTE that a header is - (3)(A) (data management) Pertaining to data that describes and pertains to other data (see by IEEE 100 “The Authoritative Dictionary of IEEE Standards Terms” Seventh Edition) and thus, any column or row comprising such data.

Response to Arguments
Applicant's arguments, filed 07/01/2022, have been fully considered but they are not deemed persuasive. 
The applicant argues – 
“the bitmaps used in Koskas are stored in the columns of records, and are used to identify other records, not specific columns in the record that stores the bitmap. (see Koskas, FIGS. 10A-10G). In particular, the bitmaps are used to store the row-IDs of other records and do not identify columns in the same record that stores the bitmap”;
“that the bitmaps in Koskas do not identify columns of the record in which they are stored, but rather identify row-IDs of records in other database tables, and are thus not suited for the purpose of the bitmap of the present claims. As stated, in the present claims, the bitmap in a record’s header identified columns of that record. In Koskas, the bitmap stored in a column of a record identifies other records in other database tables. Koskas would thus not be usable for tenant identifier translation of a record, as the bitmaps in Koskas wouldn’t identify columns within a record on which tenant identifier translation would be performed.”
The arguments are not persuasive. 
First, it is noted that by any definition – a header is - (3)(A) (data management) Pertaining to data that describes and pertains to other data (see by IEEE 100 “The Authoritative Dictionary of IEEE Standards Terms” Seventh Edition).  Thus, any row or a column in a record that designates data that describes and pertains to other data (such as row or column ID) can certainly be called a header.
 Second it is noted that there are major differences between what is called a record in the present claims and what is called a record in Koskas.
The applicant’s specification, Figure 2B shows a structure for the record –

    PNG
    media_image1.png
    284
    612
    media_image1.png
    Greyscale

The Koskas discloses –

    PNG
    media_image2.png
    33
    327
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    80
    658
    media_image3.png
    Greyscale


The Row-ID (the key) for the record comprise plurality of columns and connects the record to other data structures, such as thesaurus.
Clearly, there are structural differences between the record structure, disclosed in the  specification and the record structure disclosed by Koskas.  The claims require “a key for the record” comprising “a tenant identifier”, wherein it is not clear if the key and the identifier are essentially the same.  I.e. the key 210 comprise a tenant identifier value 211, as the key data 212 or tenant attribute 221 are not claim. The structure for the record shown in Figure 2B is not reflected in the claim.  Therefore, by a broadest interpretation, the tenant identifier is essentially a key for the record.  I.e. the key for the record is a value of the tenant identifier. 
Thus, there is a difference of what constitutes being a record in the present claims and the reference of Koskas.  However, the claims do not reflect the structure shown in Figure 2B and thus, read on a 
  
As stated in the rejection, the record of Koskas does not comprise a header, instead “thesaurus associated with one column of a data table has an entry for each attribute value found in that column … attribute value referred to herein as a "word".” [0109]. “Each entry E(W) for a word W in a thesaurus associated with a column C(1) of a data table T contains information for identifying every row” [0113]
Thus, when the applicant states that “the bitmaps used in Koskas … are used to identify other records, not specific columns in the record that stores the bitmap” is confusing.  The bitmaps in Koskas identifies any columns that has a corresponding ROW-ID entry linked thesaurus – “row-ID list identified in the policy type thesaurus entry” [0123], “row-ID list is obtained, the link table or the thesauruses can be used for retrieving the data of interest” [0124], “row-ID list represented by the bitmap vector” [0117].
Every ROW-ID entry has associated bitmap vector stored in a thesaurus represented by the.  Thus, when the applicant argues “bitmaps are used to store the row-IDs of other records and do not identify columns in the same record that stores the bitmap”, it is no clear to what “other records” such argument pertains.  Once again, on the record in Koskas stores Row-ID, which is linked to a thesaurus comprising a bitmap with a corresponding row-id.

Once again, storing a bitmap in a header of the record vs storing a bitmap in another structure linked to the record by a record-Id (a key) is an obvious variation.  The record “header” is merely a placeholder of data for the record and can be any structure, metadata attached or stored as part of the record.  It surely can be called by any names – metadata, header, footer or even an index is commonly used for such purpose.  Once again, the “thesauruses each associated with a respective column” and associated auxiliary table, which stores head addresses of the chain of record with corresponding row-ID / bitmap segments are a data structure associated with each column. Although not explicitly called as “headers”, it serves the same purpose “to optimize the processing speed of various queries” [0143]. Therefore, thesauruses with row-ID / bitmap segments associated with each column is an analogous in functionality and structure to the “record header” and naming such associated data structure as a “record header” is merely an obvious variation.

The applicant further argues –
“bitmap in Koskas is clearly not stored in the header of the record, but rather in a regular column of the record. Although Harp discloses the existence of record headers, there is no reason Koskas to be modified to store its bitmaps in record headers, as those bitmaps are, again, clearly shown as belonging to columns of the records, since they include data that is part of the record, not data that is about the structure of the record.”
The arguments are not persuasive.  It is no clear of what is meant by “a regular column of the record”, as it well-known that a header can certainly be a column of the record (as defined by the IEEE above).   It also not clear of how the first column or a row with data differs from the claimed header.  I.e. the applicant does not define the header to be any different from the definition provided by the IEEE or what is well-known in the art.  The header is nothing more than a “data that describes and pertains to other data” (see IEEE).  
Once again, the bitmaps are stored in a thesaurus linked to the record by means of Row-ID.  The bitmap in the thesaurus identifies which columns in the (same) records comprise the encoded values.  The reference of Harp merely shows that the bitmap is stored in the header or the record instead of a linked structure that stores the bitmap.
The Row-ID for the record comprise columns of that record – “the bitmap vector representing the desired fiat file row-ID list” [0285]; “thesaurus entries are associated with respective chains of records” [0164]; “each flat file row-ID list of a thesaurus entry is encoded” [0150]; “row-ID's being integers typically coded … each entry in the bitmap representation” [0146]; “thesaurus entry identifies the flat file row-ID list ( or bitmap vector)”.
The applicant once again states – “Again, this does not identify any columns within the record itself, nor serve as any indication that tenant identifier translation could be performed on the columns of the record.”  
However, as clear from the citation above, the Row-ID comprise columns for the record, which are represented as bitmap and stored in a thesaurus.  Such thesaurus entries are associated with respective chains of records.

With respect to the limitation “indicating that tenant identifier translation is enabled” the applicant argues that “Bhargava only discuss a change-tracking bitmap. Nothing in these cited sections of Bhargava appears to have anything to do with tenant identifier translation”, “Bhargava does not in any way discuss tenant identifier translation.”
The arguments are not persuasive.  Bhargava is not relied upon to teach “tenant identifier translation”.  Bhargava teaches setting specific bits in a bitmap to indicate whether a change is occurred (enabled).  Such change could obviously correspond to any changes made to the record, such as record key change (i.e. tenant identifier translation).  Bhargava clearly shows a change tracking bitmap that provides notification when change to a record is enabled.  Doing so would help track changes in record entries (Shergill [0074]) 

With respect to the rejection under Shergill, JR. et al. (US 2017/0116280) in view of Zabarski (US 2007/0121632), the applicant argues –
“nothing in Shergill references “tenant identifier translation.” It is unclear how Shergill could disclose tenant identifier translation when it makes absolutely no mention of tenant identifier translation. Nor does Shergill make use of bitmaps to identify columns of a record in any way. The only use of a bitmap, in paragraph 63 of Shergill, is an “invalidity bitmap”, in which bits indicate which compressed “index entries” are “valid” or “invalid.””
The arguments are not persuasive.  Shergill discloses a record structure, which is analogous to the applicant’s own disclosure (see F2B).  The record comprise INVALIDITY METADATA, stored in the header – “invalidity metadata is stored in a header of the compression unit” [0061], “invalidity metadata for each compression unit includes an invalidity vector” [0060].  The invalidity vector is a bit vector, also known as bitmap [0063].  The applicant is correct that the invalidity bitmap corresponds to the index entries.  However, it seems the applicant is confused of what is the index entries actually are.  Such index entries are explained by the Shergill reference in [0005]- 
“index entries ordered by key values in key fields. In a relational database, an index key may be a set of one or more columns of a table, referred to herein as "key column/s." Each index entry includes a key value based on the corresponding data record ( e.g. the values in the key columns of a row in a relational database table). In addition to the key value, each index entry includes a record identifier that references the corresponding data record (e.g. a row identifier in a relational database).”
Shergill further discloses when of the index entries are updated the keys of the row (which surely comprise a plurality of columns F1:150) is changed (aka translated).  The “invalidity metadata 224 for the particular compression unit 202 is modified to indicate that the particular index entry is invalid” [0079].  The invalidity metadata is the bitmap which indicates the invalid changed bits and makes the record locked or unlocked and surely corresponds to the limitation “indicating that tenant identifier translation is enabled” (i.e. unlock state in a bitmap indicates that updating of the record can be performed).  
The update of the keys with new values is clearly explained in claim 4 –
“the particular index entry is invalidated based on an update operation to a particular row of the table that corresponds to the particular index entry, wherein the update operation changes the key value of the particular row … generating an updated index entry for the particular row, and adding the updated index entry as an individual index entry.”
Replacing key values in a plurality compressed records is analogous to the functionality the present claims are trying to achieve – “Translating a tenant identifier already stored in a record to a new tenant identifier, for a group of records” (as shown in the specification [0001]).
Shergill shows that indicating whether a corresponding index entry is valid or invalid by setting bits in a bitmap (bit vector), which makes the record locked or unlocked is an obvious variation of the limitation “indicating that tenant identifier translation is enabled.”

Applicant’s remaining arguments, are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	July 22, 2022